Citation Nr: 1723060	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-19 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability to include as secondary to service-connected bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1980 to April 1982.  The Veteran has additional unverified service in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which declined to reopen a previously denied service connection claim for low back disability. 

In April 2013, the Veteran testified at a hearing before a Veteran's Law Judge who is no longer employed at the Board.  A transcript of the hearing is of record.  The Board contacted the Veteran in February 2017 and informed her that the Judge who had conducted her hearing was no longer employed at the Board and offered her the opportunity to have another hearing.  The Veteran responded thereafter and advised that she did not want an additional hearing.

In a May 2014 decision, the Board reopened and remanded the claim for further development, to include retrieving updated records and scheduling the Veteran for a VA compensation examination, which has been accomplished. 

Evidence was added to the claims file subsequent to the last supplemental statement of the case along with signed waiver of initial RO consideration.    


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current low back disability is a result of an in-service injury after falling from a 10-foot platform during active duty training. 




CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The appeal of service connection for low back disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for low back disability, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Claim - Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In this case, the Veteran's diagnosed arthritis of the lumbar spine is a "chronic disease" listed under 38 C.F.R. § 3.309(a) and thus the provisions of 38 C.F.R. § 3.303(b) and Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) are potentially for application.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Factual Background and Analysis

The Veteran asserts that her current low back disability is related to service or a service-connected disability.  In this regard, she asserts that she was forced to jump of a 10 foot tower in an obstacle course during training.  Alternatively, the Veteran asserts that her low back disability is secondary to her already service-connected bilateral knees disabilities that occurred during the same incident.

The Veteran's STRs from July 1980 show treatment for foot pain after "jumping." The Veteran asserts that "jumping" refers to a forced jumped off a 10 foot platform in a "confidence course."  The record further indicates that since that medical assessment, she was unable to complete training and was later diagnosed with bilateral knee chondromalacia and put on a physical profile for her entire active duty period.   

A July 1980 letter written to the Veteran by another servicemember inquires as to how the Veteran's foot is doing hoping that the injury was not too serious.  

The Veteran initially sought service connection for a "back condition" in April 1983, a year after her discharge.  She underwent a VA compensation examination in May 1983 in which the examiner noted "a history of low back pain syndrome with back strain", but concluded that the Veteran's service records were "negative for any complaint of or treatment for back strain."  After the RO denied service connection in a July 1983 rating decision, the Veteran did not appeal.

The Veteran was hospitalized in March 1985 after bending over to plug her phone at work resulting in severe back pain.  She was diagnosed with "acute back pain" and discharged four days later after x-rays showed that the "alignment and disc spaces" were well maintained and there was no evidence of "fracture or subluxation."  The Board notes that in an April 2013 pre-hearing letter, the Veteran stated that her back pain was present prior to the incident and aggravated by the movement she made.  She additionally noted that she was hospitalized for four days before being discharged and challenged the diagnosis of her back pain being acute in nature.  Lastly, the Veteran, who is a certified nurse, asserted that at no point in service or when she was hospitalized any studies aside from x-rays were done (asserting that MRI would have revealed additional diagnoses as indicated at a later time). 

Fairview Spine Care & Rehabilitation Clinic medical treatment records from May 1999 show that the Veteran reported low back problems since the mid-1980s that were aggravated during her employment.  The medical professional stated that "the etiology of pain in all likelihood includes degenerative disc disease with current mechanical pain probably discogenic in nature." 

A note from Dr. B.M. from May 1999 states that when the Veteran bent over the toilet she had acute onset of lower back spasms and since that time the pain also radiates to her legs.  The doctor's impression was low back pain secondary to muscular spasms. 

Minneapolis VAMC medical treatment records from May 2000 indicate that in a phone call the Veteran described that she had a long standing back pain.  An additional treatment note from August 2000 indicates that the Veteran experienced low back pain for over a month and the medical professional's impression was lumbar spine tendonitis.  A multiple views of the lumbosacral spine revealed normal vertebral body alignment, preserved disc spaces, normally aligned posterior elements, intact sacroiliac joints, and negative lumbar spine series.  A note from December 2000 indicates that the Veteran still experienced low back pain and was prescribed medication. 

A medical treatment note from January 2001 shows that the Veteran had "central stenosis L5-S1 with chronic low back pain.  It is stated that the Veteran was receiving Lumbar Epidural Steroid Injections (LESI) from an outpatient facility.  A later note reveals that the Veteran received the injection also from the Minneapolis VAMC. 

An additional medical treatment note from March 2001 indicates that the Veteran had low back pain since 1985.  The impression was minimal spurring in L3-4.  

The Veteran was scheduled for a magnetic resonance imaging (MRI) in August 2001, which revealed no bone fracture or evidence of bone tumor, but showed multilevel degenerative changes.  The diagnosis was of a multilevel disease most significant at the L5-S1 level, where there was a mild broad-based bulge causing moderate to severe central canal stenosis.  The Veteran underwent a back surgery in September 2001 for L5 decompressive laminectomy.  The postoperative diagnosis was lumbar stenosis. 

After filing a new claim in May 2001 seeking service connection for low back disability as secondary to her service-connected bilateral knee disabilities, the RO denied the claim in a March 2002 rating decision because the evidence failed to show that the Veteran's lumbar stenosis, which was surgically treated (decompressive laminectomy) in September 2001, was "related to" her bilateral knee disabilities.  There was also no "evidence of this disability during military service."  See March 2002 rating decision.  The Veteran did not appeal this decision.

Private medical treatment notes from April 2002 indicate that the Veteran had history of sciatica and L4-5, L5, S1 laminectomy and discectomy.  In addition, the Veteran marked "yes" to the question of prior back injury. 

While VA's official finding indicate that the Veteran's Social Security Administration (SSA) records were destroyed and deemed unavailable, the Veteran submitted a hard copy of her favorable SSA decision which quoted an April 2002 opinion from Dr. A.M. who stated that the Veteran should not be walking for more than fifteen minutes at a time and no more than two hours a day, avoid carrying anything over twenty pounds at any time, and not carry more than five pounds for a sustained period of time.  The doctor reported that putting strain on the Veteran's back will "simply aggravate her significant lumbosacral spondylosis." 

After the Veteran attempted to reopen her claim in June 2003, she underwent an additional VA back examination in June 2004 that focused on whether the Veteran's bilateral knee disabilities caused or aggravated her low back disability.  The examiner diagnosed degenerative disc disease (DDD) of the lumbosacral spine with severe stenosis at L5-S1, status post decompressive laminectomy.  With regard to etiology, the examiner noted an absence of "any evidence of back problems in the service" and opined that it did "not appear likely that the [Veteran's] back condition was due to her service-connected knee condition."  The examiner stated, however, that it was "possible" that the Veteran's "knee condition ha[d] aggravated her pre-existing back condition, although to an extent unable to be quantified."  A subsequent August 2004 rating decision denied reopening the claim stating that the findings from the VA examination were not new and material.  The Veteran did not appeal this decision. 

Minneapolis VAMC medical treatment notes from October 2004 state that the Veteran had chronic pain in her back and knees that was aggravated by prolonged standing due to her job as a nurse.  The Veteran was assessed with "degenerative arthritis of LS spine and knees."  It is additionally noted that the Veteran's pain has gotten worse three months prior to this visit and that she was unable to sleep in the week prior.

Twin Cities Spine Center medical treatment records by Dr. R.M. from January 2005 show that the Veteran was referred by Dr. T.S. for evaluation of back, right buttock, and thigh pain.  The Veteran stated that her back "gone out" about every two months which cause her to be down for two weeks at a time.  It was noted that physical therapy, bedrest, and medications were tried in attempt to relieve the pain but aside from the surgery in September 2001 that improved her pain temporarily nothing else helped.  The Veteran underwent an MRI which showed disc desiccation at L5-S1 and L3-4 with some retrolisthesis of L3-4.  Additionally, it was noted that there was foraminal stenosis mainly in subarticular recess.  The diagnosis was for "low back pain of uncertain etiology, probable discogenic in nature."

A note from Dr. C.D.C. from January 2005 indicates that the MRI results were discussed and that there was no improvement to Veteran's symptoms. 

The University of Minnesota Medical Center treatment notes by Dr. P.M. from June 2005 noted that the Veteran had an MRI done in 2003 which showed mild degenerative changes with a small disc bulge at L5-S1 that bulged slightly to the right, but with no specific neural impingement.  A repeat MRI from 2005 again showed degenerative disc changes with disc desecration at L5-S1with some mild retrolisthesis of L3 and L4 and some evidence of foraminal stenosis at L5-S1.  The doctor indicated that forward flexion was limited to 30 degrees and extension was limited to 20 degrees before she felt uncomfortable.  The assessment was lumbar DDD. 

In a follow-up note from June 2005, Dr. P.M. stated that the Veteran was seen for low back discomfort that has gotten worse for the five years prior to the assessment after her surgery to treat her DDD with spinal stenosis.  It was further noted that "although her back issues were recurrent over the last five years, she relates the onset of her back discomfort to problems within the last two decades."  The Dr. indicated that in the armed forces the Veteran was limited by knee discomfort bilaterally that continues to limit her "to this day" and that she also suffered a back injury when on a fall while in-service.  The doctor explained that due to her knee discomfort that made her more sedentary, she was unable to participate in back rehabilitation.  The doctor concluded that while he was "unsure of the exact contribution that her persistent knee discomfort and her initial back injury have to play in the prominence of her disc disease, but it is as likely as not that the two have some association." 

A subsequent June 2005 rating decision continued to deny the Veteran's claim finding that while the evidence was sufficient to reopen the claim, there was still no indication that the injury had been incurred in or aggravated by service.  The Veteran did not appeal that rating decision. 

Private medical treatment records by Dr. J.D.S. from July 2005 show that the Veteran was assessed for bilateral knee pain, low back pain, and right leg sciatic pain.  It was noted that the Veteran had patellar tracking problems, genu valgum and gait that affected and contributed to the "low back disc problems, pain, and disability." 

Minneapolis Women's Clinic VAMC treatment records from August 2005 show and assessment for "chronic low back pain secondary to DDD."  A subsequent February 2006 rating decision continued to deny the Veteran's claim indicating that the aforementioned evidence was not new and material.  The Veteran again failed to appeal this decision. 

The Veteran underwent an additional MRI which was interpreted by Dr. L.B.P. in December 2008.  The doctor indicated that this examination is compared to a previous MRI which was done in 2005.  The MRI showed "retrolisthesis of L3 and L4, mild multilevel degenerative disc disease which has not significantly changed over the interval" and a "benign hemangioma at L1."  

Private treatment notes by Dr. D.C.D. from January 2009 notes that the doctor reviewed the 2008 MRI scan and indicated that the Veteran had multilevel degenerative changes throughout her lumbar spine which was most advanced at the L5-S1 level where she has inflammatory endplate changes.  There was evidence of 1-2mm retrolisthesis with broad-band posterior bulging of the intervertebral disc at the L3-4 level as well as evidence of mild to moderate bilateral subarticular stenosis.  It was further noted that "there is a right paracentral disc herniation producing more moderate to advanced subarticular and foraminal stenosis."  The Dr. concluded that he recommends that the Veteran undergo discography to be able to discuss the findings, implications, and treatment options in greater detail. 

The Veteran underwent a discography examination of the Spine by Dr. B.A.J in February 2009 which showed "10/10 concordant low back and left buttock pain" and abnormal disc morphology at L5-S1, "8/10 concordant low back pain" and abnormal disc morphology at L4-5, "10/10 concordant low back pain" and disc morphology at L3-4, "7/10 concordant low back and right buttock pain" and abnormal disc morphology L2-3, and "5.5/10 concordant low back pain" with normal disc morphology at L1-2.  Upon review of the discography, Dr. C.D.C. stated that these results had no substantial changes when compared to prior studies. 

After the Veteran again attempted to reopen her claim in February 2010, a subsequent June 2010 rating decision continued to deny the Veteran's claim concluding that no new and material evidence was submitted.  

Private medical opinion from August 2010 by Dr. J.D.S. indicated that upon review of all medical records the Veteran's condition diagnosis was "chronic traumatic lumbar sprain/strain/subluxation with resulting facet joint and disc degeneration" the doctor continued by stating that "this has caused the current disability of lumbar stenosis at L5 with decompressive laminectomy."  The doctor concluded that in his opinion the fall from a ten foot platform while in service more likely than not caused this initial injury that degenerated overtime and resulted in a 2001 surgery.  The Board notes that Dr. J.D.S.'s opinion from 2010 was misfiled on VBMS as a 2003 record.  

After review of this opinion, the RO, in a subsequent December 2010 rating decision, concluded that the evidence was not new and material and continued to deny the claim.  The Veteran initiated an appeal in a January 2011 Notice of Disagreement (NOD) and timely perfected it. 

The Veteran underwent an additional VA back examination in February 2011 that also focused on whether the Veteran's low back disability was due to or aggravated by her knee disabilities.  The examiner diagnosed DDD L3-L4.  With regard to etiology, the examiner noted, similarly to the June 2004 examiner, that "service records are negative for any complaint or treatment for back strain" and opined that the Veteran's DDD of the lumbar spine "was not permanently aggravated by" her bilateral knee disabilities.  The examiner did not provide a rationale for his opinion. 

In March 2011, the RO obtained an addendum opinion, wherein the examiner stated that the "likelihood that the [Veteran's] chondromalacia patella/degenerative arthritis of the knees led to either the lumbar disc herniation with subsequent decompressive laminectomy or degenerative arthritis of the lumbar spine is minimal."  Instead, "[y]ears of wear and tear working as an RN and as a caregiver to her elderly parents ha[s] exacerbated her lumbar spine condition.  The obvious acute injury (ruptured disc with decompressive laminectomy) and the wear and tear are the most likely causes.  It is not likely that the [Veteran's] mild gait disturbance . . . caused her spine condition."  The Board notes that the Veteran in her April 2013 pre-hearing letter indicated that her lumbar spine was a medical problem long before caring for her elderly parents entered into the picture.  She indicated that her mother did not come to live with her until October 2001, which was after her back surgery.  She further noted that she graduated nursing school in 1992 and was working for a very short time before her knees and back prevented her from doing so.  

An additional medical opinion was rendered by Dr. J.D.S in March 2013 indicating that the Veteran had been a patient for many years and continued to be seen for ongoing low back disability.  It was noted that the Veteran was treated in March 2013 for low back pain with sciatic bilateral leg, hips, feet, and toes.  The doctor reiterated his opinion that the fall from a 10 foot platform is more likely than not the cause for the current diagnosis. 

The Veteran testified at a hearing before a Veteran's Law Judge in April 2013.  She stated that the first obstacle in a confidence course was a 10 foot platform and while being really scared to jump someone pushed her to go and she landed on her butt and her knees tightened under her chin.  She further indicated that she could not get up and was helped up by two other soldiers who immediately took her to the troop medical clinic.  Additionally, the Veteran testified that, after this incident, she was unable to complete any additional training to include a twenty-four mile march.  Lastly, she noted that indications of her injuring her back during her employment are incorrect as she did not begin work until August 1985 and her back problems preceded her employment. 

Notably, the Board, in its May 2014 decision, found the opinions of both the June 2004 and February 2011 examiners to be inadequate on several bases.  As an initial matter, the lack of medical documentation is not a sufficient rationale for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection); see also Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disability is not diagnosed during service or for many years afterwards, service connection may still be warranted).  An examiner must also consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

As previously indicated by the Board, the VA examiners' opinions relied primarily on the absence of contemporaneous medical records reflecting complaint of and treatment for low back pain and failed to adequately address the Veteran's assertions that the 10-foot jump injured not only her feet and legs, but was "the beginning of her back problems."  See March 2011 examination report.  In sum, the opinions were conclusory and lacked adequate explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, all possible theories of entitlement must be considered in a service connection case.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  Thus, the examiners should also have offered opinions under a theory of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In accordance with the Board's remand, the Veteran underwent an additional VA examination in June 2014.  The examiner diagnosed the Veteran with degenerative arthritis of the spine, multilevel DDD L2 through S1 with decompressive laminectomy L5-S1, lumbosacral spine DDD with severe stenosis at L5-S1 with decompressive laminectomy, and lumbar radiculopathy.  In his opinion the examiner stated that it was less likely than not that the Veteran's back disability is the result of her reported 10 foot fall.  The examiner rationale lists what he refers to as "probative findings" that show periods with no complaints of back pain throughout service and following service.  However, the Board notes that the examiner again failed to acknowledge her complaints of back pain a year after discharge and did not explain why a 10 foot fall could not cause the current diagnosis.  The only explanation the examiner provided was that x-ray studies that showed a low back disability diagnosis were not done until five years after discharge.  The examiner further opined that the low back disability was less likely than not caused by or worsened by her service connected knee disability.  In his rationale, the examiner copied the "probative findings" and quoted the previous examiner's opinion that said that limping due to her knees disability for a short time was not the cause of her back pain.  

The Board finds that the June 2014 opinion is also inadequate, as it failed to address and reconcile private medical records showing a correlation between the injuries, lay testimony by the Veteran, and again relies on the lack of in-service complaints and contemporaneous medical records to render a negative opinion. 

The record also contains a January 2015 addendum opinion from Dr. J.D.S. who opines that, it is more likely than not, that the Veteran's low back disability was the result of her 10 foot fall, as such an injury is consistent with compression load onto the spinal cord.  The doctor  also stated that he could not rule-out the possibility that the fall that the Veteran sustained caused a compression load onto her low back originating in her coccyx and transferring through an upward motion affecting her low back.  He further explained that this type of injury has been well-documented by multiple orthopedic surgeons as a "plausible cause/effect."  Dr. J.D.S. concluded that considering the continuity of her back pain through multiple medial visits "makes this nexus plausible."  The Board finds this opinion to have high probative value, as Dr. J.D.S. treated the Veteran for many years, had the benefit of reviewing the entire record, and provided a medical explanation as to how the current diagnosis is related to the asserted in-service injury.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73. Regardless, the length of a medical professional's opportunity or opportunities to examine a claimant may be considered in assigning probative weight. Guerrieri, 4 Vet. App. at 471-7.

An email correspondence from the Executive Assistant to TAG-AL to the Congressional Actions Coordinator in April 2013 indicated that upon discussion with the Joint Force Headquarters (JFHQ), when the Veteran "went through Ft. McClellan, the installation was active duty Army installation.  She was assigned to the 12th MP Bn.  The obstacle course [that the Veteran asserted she fell from] did in fact have a tower that was approximately 10 feet tall.  It did exist."   

Furthermore, the Board notes additional evidence submitted by the Veteran.  Notably, a document titled "A New Era" from the Army Women's Museum at Fort Lee, Virginia shows that on May 3 1982, the Army's first experience with gender-integrated training came to an end when the Chief of Staff announced a return to separate basic training.  The Veteran asserted throughout the pendency of her claim that other female soldiers were injured from being forced the 10 foot jump in the "confidence course."  In addition, a March 2004 document titled "Obstacle/Confidence Course Inspection and Standardization Criteria Proponent: TRADOC Command Safety" in section III (Obstacle Specific Inspection Criteria) paragraph 2 specifically states that the "Jump and Land" and "Swinger" are not included and will not be used because these obstacles are conducive to lower extremity injuries.  

Moreover, the Board takes into consideration that the Veteran is a certified nurse and while she does not have specific medical expertise in back injuries, she submitted medical literature from Department of Health and Human Services National Institutes of Health (NIH) in February 2009, which indicates that often x-rays will not reveal injuries such as herniated disc which will generally only show in an MRI.  It additionally states that chronic back pain can result from severe injuries such as accidents or falls. 

Based on the foregoing, the Board concludes that service connection for a low back disability is warranted.  To summarize, the Board finds that there is undisputed current diagnosis of a low back disability.  The Board further notes that the Veteran's testimony as to falling from a 10 foot platform in a "confidence course" is found to be not only competent but also credible, and is corroborated by the evidence on file.  Lastly, the Board finds highly probative the favorable private medical opinions authored by Dr. J.D.S. in 2010, 2013, and 2015, which include a nexus opinion showing correlation between a 10 foot fall and the current disability.  Accordingly the three elements of service connection are met.  These highly probative medical opinions outweigh the probative value of the VA opinions of record.

Although it is unnecessary to consider the Veteran's alternative theory of service connection, the Board notes that Dr. P.M.'s June 2005 opinion which indicated a correlation between the Veteran's service-connected bilateral knee disabilities and her current low back disability is also of high probative value and there is no adequate medical opinion to the contrary.  See 38 C.F.R. § 3.310.

At any rate, resolving any reasonable doubt in favor of the Veteran, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the low back disability began in service and was so incurred in service.  See 38 C.F.R. § 3.303(d).  The finding that the Veteran has had a low back disability, to include chronic pain that is well documented from less than a year after discharge, tends to show that the same symptoms that the Veteran asserted began in service were the basis for the later diagnosed low back disability.  
See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993).

ORDER

Service connection for a low back disability is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


